APPLICATION FOR REHEARING
PER CURIAM.
The Application for Rehearing filed by Brian Danigole is granted for the limited purpose of correcting a factual error, i.e., to delete the reference to “medals” received by Officers Danigole and Cahauvin in the main opinion. We hereby replace the word “medals” with “award certificates” and further clarify that neither Officers Danigole nor Chauvin received a medal, but provided the information needed for Officer Gaudet to prepare the award certificates which ultimately would have led to the presentation of medals to both officers. *687In all other respects, the opinion of this Court is affirmed.

APPLICATION FOR REHEARING GRANTED.

TOBIAS, J., concurs in the granting of the rehearing.